Citation Nr: 0509657	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert T. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that decision, the RO granted service 
connection for hearing loss, assigning a noncompensable 
evaluation from July 2001 and also granted service connection 
for PTSD, assigning a 30 percent evaluation from July 2001.

In August 2004, the veteran gave testimony at a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  A review of the hearing testimony 
reflects that the veteran and his representative raised the 
issue of entitlement to service connection for hypertension, 
claimed as secondary to PTSD.  It is not clear if the veteran 
and his representative intend to pursue this claim and the 
matter is therefore referred to the RO for clarification and 
appropriate action. 

In August and September 2002, the veteran submitted 
additional evidence directly to the Board, after the appeal 
had been certified and forwarded to Washington D.C.  He also 
submitted a waiver of initial RO review of the additional 
material, and hence the evidence will be considered in this 
decision.  38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by Level I auditory 
acuity in the left ear, and Level I auditory acuity in the 
right ear.

2.  PTSD is manifested by some occupational and social 
impairment with reduced reliability and productivity due to 
symptoms including nightmares, flashbacks, sleep disturbance, 
anxiety, hypervigilance, startled response, and irritability.

3.  Neither bilateral hearing loss nor PTSD is manifested by 
an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met at any time since 
the initial grant of service connection on July 13, 2001.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2004).

2.  The criteria for a 50 percent disability rating, but not 
higher, for PTSD have been met effective from July 13, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2003 letter, the RO informed the appellant of the 
VCAA and its effect on his claims.  In addition, the 
appellant was advised, by virtue of a detailed Statement of 
the Case issued in August 2002 and in Supplemental Statements 
of the Case, issued in October 2002 and January 2003 during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claims, and that the SOC 
issued by the RO clarified what evidence would be required to 
establish entitlement to increased evaluations.  The 
appellant provided testimony at a Board hearing and also 
provided additional evidence in conjunction with his PTSD 
claim which was accompanied by a waiver.  Further, the claims 
file reflects that the August 2002 SOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran served in the Republic of Vietnam as an 
infantryman with the U.S. Army.  Among the awards and 
decorations he received is the Combat Infantryman Badge.

The veteran filed his initial service connection claims for 
PTSD and hearing loss in July 2001.  VA records reflect that 
VA initially saw the veteran in July 2001 complaining of a 
34-year history of PTSD symptoms including nightmares, 
flashbacks and intrusive thoughts related to Vietnam.  
Diagnoses of PTSD and alcohol abuse, in early remission, were 
made.

In April 2002, the veteran provided a statement indicating 
that his hearing was normal on entrance into service, but 
became worse during service as a result of noise exposure, 
describing deafening concussions from incoming rounds, 
grenades, satchel charges, rockets and mortar fire.  He 
indicated that he was treated during service for ear problems 
identified as ear infection and a ruptured eardrum.  He 
indicated that post-service, he has experienced hearing loss 
affecting his daily activities, and notes that in the course 
of his post-service employment as a lineman, he had little 
exposure to loud noise.  He stated that he avoided crowds 
because he could not carry on a conversation with anyone.  He 
stated that he could not understand people in crowds.  He 
reported that he could not hear pagers or phones ringing.

The veteran also submitted medical records from his employer 
reflecting that he underwent hearing testing on several 
occasions between June 1986 and November 2000.  During the 
most recent audiological testing conducted in November 2000, 
the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
75
N/A
LEFT
15
15
25
65
N/A

A VA audiological examination was conducted in May 2002.  
Audiological testing conducted revealed the following 
results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
75
100
LEFT
10
15
25
70
90

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 51 in the right 
ear and 50 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
96 percent in the left ear.  The examiner noted that hearing 
was within normal limits from 250-2000 hertz, precipitously 
sloping to a severe to profound sensorineural hearing loss 
3000 to 8000 hertz (noise induced pattern) bilaterally.  The 
examiner also opined that the most likely initial etiology of 
veteran's hearing loss was military noise exposure. 

A VA PTSD examination was conducted in May 2002, including 
review of the claims folder.  The examiner reported that the 
veteran had been married for 17 years and that he had been 
employed with the same employer as a lineman and more 
recently as a contract facilitator for 16 years.  The veteran 
reported a number of PTSD combat-related stressors including 
the death of comrades.  He also identified symptoms 
including: intrusive thoughts of Vietnam, startle response, 
nightmares, isolation, anger-response, guilt, sleeplessness, 
difficulty concentrating, hypervigilance and exaggerated 
startle response.  The VA examination revealed that the 
veteran was oriented times three.  Concentration was intact 
and judgment, recall and insight were intact.  Memory was 
largely unimpaired.  Speech was spontaneous and progressed 
normally.  Mood was dysphoric, but affect was appropriate.  
Suicidal risk appeared to be low.  A diagnosis of combat-
related PTSD was made and a GAF score of 50 was assigned.  

In a May 2002 rating action, service connection for bilateral 
hearing loss was established and a noncompensable evaluation 
was granted effective from July 2001.  Service connection for 
PTSD was also granted and a 30 percent evaluation was 
assigned effective from July 2001.  

In June 2002, one month following the May 2002 audio 
examination, the veteran requested that his hearing loss be 
re-evaluated and considered more thoroughly.  In a statement 
received in October 2002, the veteran reported having trouble 
with speech recognition if more than one person was involved 
in conversation and also reported that he was often unable to 
hear pagers, telephones and cellular phone rings.  

The record includes a psychological evaluation performed in 
July 2004 by the veteran's private licensed psychologist and 
vocational expert, Dr. E.  Dr. E. indicated that he began 
treating the veteran in February 2003 and had seen him on a 
monthly basis for approximately 15 sessions.  The veteran 
complained of symptoms including anger, nightmares, impaired 
concentration, depression, insomnia, anxiety, memory problems 
and socialization problems.  The veteran reported that he had 
few friends and instead spent most of his time with family.  
The report indicated that the veteran had been married for 19 
years in a good relationship and that he had been employed 
with the same company for 16 years.  His hobbies were 
identified as raising animals and farming.  Dr. E. described 
the veteran's PTSD symptoms including: paranoia, 
hypervigilance, depression, insomnia, flashbacks, nightmares, 
excessive eating and stress, making it difficult for him to 
continue working.  The report indicated that the veteran felt 
good about reconnecting with fellow veterans from his unit in 
Vietnam.  A diagnosis of PTSD was made and a GAF score of 50 
was assigned.  Dr. E. urged that a 100 percent evaluation be 
awarded to the veteran for his combat related PTSD. 

The veteran and his spouse presented testimony at a hearing 
held at the RO in August 2004.  While discussing his hearing 
loss claim, the veteran identified problems with speech 
recognition.  He also mentioned that he was not using any 
hearing assistance and that he had seen doctors who advised 
him that hearing aids would not help, as his hearing loss was 
primarily shown in the higher frequencies.  The veteran also 
testified that Dr. E. treated him on a monthly basis for 
treatment of PTSD.  He also testified that he was still 
employed, working 40 hours a week, and that he had been 
promoted to supervisor from lineman, and had been a 
supervisor for 3 years.  The veteran's spouse testified that 
she and the veteran had been married for 19 years and that 
she had noticed further impairment even since 2002.  

In September 2004, additional evidence, consisting of 
duplicate records of psychological evaluations of the veteran 
conducted by Dr. E. in 2004 was received.



III.  Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, the Rating Schedule was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25,202-210 (1999), now codified at 38 
C.F.R. §§ 4.85- 4.87 (2004).  The veteran filed his claim in 
July 2001, and accordingly, only the amended provisions are 
applicable to his hearing loss claim.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that code, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

IV.  Legal Analysis

Bilateral Hearing Loss

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral defective hearing 
warrants a compensable disability rating.  At the outset, the 
Board notes that one month following his May 2002 VA 
examination and the assignment of a compensable rating, the 
veteran requested that he be scheduled for another VA audio 
examination.  The Board finds that the May 2002 VA audio 
examination is adequate for rating purposes.  Before the 
examination and following the examination, his complaints 
have remained the same.  He has consistently complained of 
problems hearing in crowds, hearing pagers, and hearing 
ringing phones.  As the May 2002 audio examination is 
complete for rating purposes and as there is no probative 
evidence indicating any worsening of his condition, the Board 
finds there is no basis to remand the case for yet another VA 
examination.  

His service-connected hearing loss has been rated by the RO 
under the provisions of Diagnostic Code 6100.  The ratings 
schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment in both ears.  See 38 
C.F.R. § 4.85 (2004 ).

The provisions of 38 C.F.R. § 4.86, apply to exceptional 
patters of hearing impairment.  When the puretone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or 
Table VIa is to be used, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a). Additionally, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b).  However, an exceptional 
pattern of hearing impairment as defined under 38 C.F.R. § 
4.86, is not shown in this case and therefore, those 
provisions are not applicable.

Evaluating the May 2002 VA audiological test results, the 
Board finds that when the pure tone threshold average (51) 
and the speech recognition score (92) for the right ear are 
applied to Table VI (Numeric Designation of Hearing 
Impairment Based on Pure Tone Threshold Average and Speech 
Discrimination), the numeric designation of hearing 
impairment is I.  When the pure tone threshold average (50) 
and speech recognition score (96) for the left ear are 
applied to Table VI, the numeric designation of impairment is 
also I.  When the numeric designations for the right and left 
ears are applied to Table VII (Percentage Evaluation for 
Hearing Impairment-Diagnostic Code 6100), the percentage of 
disability for hearing impairment is 0 percent and an 
increased rating is not warranted.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board has carefully reviewed and considered the veteran's 
statements. However, the Board must base its decision on the 
relevant medical evidence of record.  As noted earlier, the 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, 3 Vet. App. at 349.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The degree of 
bilateral hearing loss shown by the May 2002 examination 
fails to meet the standards for a compensable evaluation.  
Moreover, the evidence does not demonstrate a significant 
variation in disability related to the service-connected 
bilateral hearing loss since the grant of service connection 
in July 2001.  Therefore, the veteran is not entitled to a 
staged rating.  The preponderance of the evidence is against 
a compensable evaluation for bilateral hearing loss at any 
time since the initial grant of service connection in July 
2001 and the claim is therefore denied.   

PTSD

The Board appreciates the veteran's testimony, as well as 
that of his spouse, at the hearing before the undersigned, as 
well as the additional evidence which was submitted in August 
and September 2004, accompanied by a waiver.  Having 
carefully reviewed the entire record, the Board finds the 
evidence warrants the assignment of a 50 percent evaluation 
under Diagnostic Code 9411.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

The evidence of record substantiates the extent of mental 
impairment necessary to warrant a higher evaluation than 30 
percent.  The veteran's mental disorder affects his abilities 
to function occupationally and socially, with such 
deficiencies as anxiety, startle response, flashbacks, 
nightmares, hypervigilance, social isolation, irritability, 
sleep deprivation, and impaired anger management.  GAF scores 
of 50 were assigned both by a VA examiner in 2002 and by the 
veteran's private psychologist in 2004.  Thus, as supported 
by the evidence of record, the veteran's symptoms of PTSD 
more nearly approximate the level of impairment associated 
with a 50 percent evaluation.  Therefore, in light of the 
evidence as noted above, the Board concludes that the 
veteran's PTSD is productive of impairment warranting the 
higher evaluation of 50 percent under DC 9411.  Moreover, 
inasmuch as the veteran's symptoms and GAF scores were 
consistent, as reported in both 2002 by VA and in 2004 by Dr. 
E. the Board believes that the effect date of the grant 
should be assigned as July 13, 2001, the date of the initial 
granted of service connection for PTSD.  

As for the potential for a yet higher rating, as previously 
mentioned, the evidence shows that the veteran has been 
assigned GAF score of 50 in both 2002 and 2004.  The totality 
of the evidence reflects moderate symptoms, warranting no 
more than a 50 percent rating under the applicable criteria.  
The evidence does not demonstrate that the service-connected 
PTSD is by itself productive of occupational and social 
impairment with deficiencies in most areas or an inability to 
establish and maintain effective relationships.

While the veteran may suffer from some level of social 
impairment, in that he has been withdrawn and isolative, with 
minimal socialization, the evidence does not show that he 
necessarily is prevented from establishing and maintaining 
social relationships.  The veteran has been married for 19 
years and he describes this relationship in favorable terms.  
As for industrial impairment, the evidence reflects that the 
veteran has been employed with the same company for more than 
16 years and that after working for many years as a lineman, 
he was given a supervisory position which he has held for 
more than 3 years, working 40 hours a week.  

The veteran's PTSD is not shown to be so disabling so as to 
warrant an evaluation of 70 percent under Diagnostic Code 
9411.  Essentially, there is no clinical data to substantiate 
evidence of occupational and social impairment, with 
deficiencies in most areas, including work, school, family 
relationships, judgment, thinking, or mood.  Moreover the 
symptoms enumerated under the criteria for a 70 percent 
evaluation for PTSD including: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression were not documented in either 
the 2002 VA examination report of in the 2004 evaluations of 
the veteran conducted by Dr. E.  Similarly, the veteran's 
social and industrial history as well as his PTSD 
manifestations do not reflect that his PTSD is productive of 
total occupational and social impairment warranting a 100 
percent evaluation.  As noted, previously the veteran is 
employed in a steady position that he has held for many years 
and he is working full-time.  In sum, the veteran's PTSD does 
not warrant an evaluation greater than 50 percent under the 
pertinent diagnostic code.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  In 
this regard, the Board finds that there has been no 
contention and no showing by the veteran that either his 
bilateral hearing loss or PTSD has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

An increased rating to 50 percent is granted for post-
traumatic stress disorder, effective from July 13, 2001, 
subject to the laws and regulations governing the payment of 
monetary awards.


	                        
____________________________________________
	K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


